Title: From Thomas Jefferson to Edward Carrington, 16 January 1781
From: Jefferson, Thomas
To: Carrington, Edward



Sir
Richmond Jany. 16. 1781.

I have desired Colo. Muter to have delivered to Majr. Claiborne such of the Articles applied for in your Letter of the 10th. inst. as we have. We have no tents of any kind. Axes, Spades, Shov[els] and Padlocks can probably be furnished. We have sent to Fredericksburg for Camp-kettles, which shall be forwarded as soon as they come.
I think a few days will probably determine the Enemy’s ultimate designs as to us: in the mean time I do not wish to give any decisive orders as to the place of slaughtering the Provisions. The expenditure of Pork indeed at this Season must be forbidden. It shall be my endeavor to suffer this invasion to divert as little as possible of our Supplies for the Southern Army.

T.J.

